Citation Nr: 0808572	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcerative colitis.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for adenocarcinoma of 
the colon, as secondary to ulcerative colitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This case comes to the Board of Veterans' 
Appeals (Board) from the Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the Board in September 2006.  
Unfortunately, the tape recording of the hearing testimony 
was lost.  In January 2008, he again testified a Travel Board 
hearing before the undersigned.  A transcript of the January 
2008 hearing has been associated with the claims folder.  

The issues of service connection for ulcerative colitis and 
adenocarcinoma of the colon are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision dated in April 1971, the Board denied the 
veteran's claim for entitlement to service connection for 
ulcerative colitis.

2.  The veteran did not appeal the April 1971 Board decision.  

3.  Evidence received since the Board's April 1971 decision 
is new, material, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence submitted since the Board's April 1971 decision 
denying service connection for ulcerative colitis is new and 
material, and the claim reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed decisions are final with the exception that a 
claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in July 2004, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the veteran submitted his original claim for 
service connection for ulcerative colitis in September 1968.  
The RO denied that claim in a December 1968 rating decision.  
In an April 1971 decision, the Board also denied service 
connection for ulcerative colitis, confirming the RO's prior 
denial.   

The veteran applied to reopen the claim for ulcerative 
colitis in July 2004, and also added a new claim for 
entitlement to service connection for adenocarcinoma of the 
colon as secondary to ulcerative colitis.  After a review of 
the claims file, the Board finds that the claim should be 
reopened.  

Specifically, the veteran has submitted a September 2006 
letter from his private physician stating that he was first 
diagnosed with a spastic colon in 1963 and ulcerative colitis 
in 1967, and opining that, "[t]e relationship of stress in a 
military situation may have exacerbated and ultimately 
resulted in a progression of ulcerated colitis" (emphasis 
added).  

As this provides a previously unestablished medical nexus 
opinion potentially relating the veteran's ulcerative colitis 
(and, by extension, his adenocarcinoma of the colon) to his 
period of active duty service, the claim is reopened to 
attempt to obtain a more definitive medical opinion on the 
issues.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, 
inasmuch as the Board is reopening the claim for ulcerative 
colitis, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for ulcerative colitis 
is reopened.




REMAND

Having found that the claim for entitlement to service 
connection for ulcerative colitis should be reopened, the 
Board is of the opinion that a remand is needed.  

The September 2006 private physician letter provides an 
opinion that the veteran's ulcerative colitis may have been 
caused by stress sustained in service.  Although this is 
sufficient to serve as the basis for reopening the claim, the 
Board finds that the language is too speculative to warrant a 
grant of entitlement to service connection for ulcerative 
colitis.  

Therefore, a more definitive medical opinion as to whether 
the veteran's ulcerative colitis is at least as likely as not 
related to his period of active service is needed.  As 
adenocarcinoma of the colon is claimed as secondary to 
ulcerative colitis, this issue must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his ulcerative 
colitis and adenocarcinoma of the colon.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address whether it is at least as 
likely as not (probability of 50 percent 
or more) that the veteran's spastic colon 
condition was exacerbated and progressed 
into ulcerative colitis as a result of in-
service stress, as described in the 
September 2006 private physician letter.  

The examiner is also asked to discuss the 
relationship, if any, between the 
veteran's ulcerative colitis and his 
adenocarcinoma of the colon.  A rationale 
should be provided for all opinions.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of service 
connection for ulcerative colitis and 
adenocarcinoma of the colon.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


